Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 10-5-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,912,101 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 10 is objected to because of the following informalities:
Claim 10, lines 11-14, recites “wherein each of the frequency components of the first signal are transmitted through the time-sensitive network using a specific frequency sub-band of the frequency sub-bands assigned to one of the slots corresponding to the respective frequency component”.  It is noticed that the limitations in the wherein clause of claim 10, lines 11-14 were amended based on the limitations in the wherein clause of claim 1, lines 15-18. However, it is assumed that the limitations in the wherein clause in claim 10, lines 11-14 filed 12-23-20 has been amended/replaced with the limitations in the wherein clause in Claim 10, lines 11-14 as filed 8-1-22, hence, claim 10 is not in proper marking for amended limitations in lines 11-14.  It is required the applicant to resubmit claim 10 with a proper amended marking for the amendment filed 8-1-22.  In other words, the all limitations starting from “using” in the wherein clause at lines 12-14 should be underlined.
Appropriate correction is required.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2-3, 5-6, 11-12, 14, 18-19 & 21 is/are rejected under 35 U.S.C. 103 as obvious over Lindoff (US 2016/0081073 A1) in view of Joseph (US 2018/0309655 A1).
Regarding Claim 1. 
Lindoff (US 2016/0081073 A1) discloses A communication system {Lindoff: Radio Frequency Communication Network 300-Fig.3} comprising: 
a scheduler device {Lindoff: Controller 210-Fig.2 & ¶0050- The controller 210 may be implemented as one or several processors or other logic circuits, such as programmable logic circuits} including one or more processors configured to generate a schedule for communication of signals through nodes {Lindoff: Radio Frequency Communication Device 320, 325 & 327 in Fig.3} of a time-sensitive network that are communicatively connected to each other via links {Lindoff: L1-Fig.3} of the time-sensitive network, at least a first signal of the signals represented in a frequency domain by multiple frequency components and received into the time-sensitive network from a publishing device {Lindoff: Network Node/Base Station 310-Fig.3 & ¶0005-¶0006, Fig.5 & ¶0007, and also Abstract}, 
wherein the one or more processors are configured to generate the schedule by assigning multiple slots {Lindoff: Fig.5 wherein in time period A, the first RF communication device 325 D1 transmits PUSCH D1 to the network 310, and in time period B, the third RF communication device 325 D2 transmit a D2D D2->D1 to the first RF communication device 320} having designated transmission intervals to different discrete frequency sub-bands {Lindoff: the first frequency subband (e.g. PUSCH D1 at period A, Fig.5) was designated for the first RF communication 325 D1 to transmit D2D to the network 310, and second frequency subband (e.g. subband PUSCH D2 at period B, Fig.5)} within a frequency band {Lindoff: vertical frequency arrow in Fig.5 & ¶0007}, each of the different frequency sub-bands {e.g. subband PUCCH D1 at period A, subband PUSCH D2 at period B, subband PUSCH D3 at period C, subband PUSCH D2 at period D, and subband PUSCH D3 at period E} representing a range of frequencies in the frequency band (e.g. from idle subband at period A to PUCCH D1 subband at period A, and so forth with other periods B-E){Lindoff: Fig.5 & ¶0007},
wherein the schedule is generated to direct the nodes to communicate the first signal from the publishing device through the time-sensitive network to a listening device {Lindoff: RF communication devices 320, 325 & 327-Fig.3} such that the first signal is received at the listening device within a designated time window according to the schedule {Lindoff: Fig.5 & ¶0007, and Figs.7a-7d & ¶0069-¶0105}, and
wherein each of the frequency components of the first signal is transmitted through the time-sensitive network using a specific frequency sub-band of the frequency sub-bands assigned to one of the slots corresponding to the respective frequency component  {Lindoff: Fig.5 & ¶0007 wherein Lindoff scheduled the first RF communication device D2 to transmit PUSCH in periods B & D, wherein the period B is associated with subband PUSCH D2 and the period D is associated with subband PUSCH D2 (Fig.5); Likewise, Lindoff scheduled the third RF communication device D3 to transmit PUSCH in periods C & E, wherein the period C is associated with subband PUSCH D3 and the period E is associated with subband PUSCH D3, emphasis added, and see also Figs.7a-7d & ¶0069-¶0105}.
Lindoff does not explicitly disclose the network is the time sensitive network.
However, in the same field of endeavor, Joseph (US 2018/0309655 A1) discloses Test System 102 comprising a TSN scheduler 204-Figs.2-4  for determining TSN schedule 206 across one or more test iterations {Joseph: ¶0046-¶0051 and Table 1}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Joseph’s teaching to Lindoff’s system with the motivation being to provide “networks that may communicate at least some time sensitive data within an acceptable amount of time”{Joseph: ¶0003}

Regarding Claim 19. 
-Claim 19 is rejected with the same reasons as set forth in claim 1.
A communication system comprising: 
a scheduler device including one or more processors configured to generate a schedule for communication of signals through nodes of a time-sensitive network that are communicatively connected to each other via links of the time-sensitive network, at least a first signal of the signals represented in a frequency domain by multiple frequency components and received into the time-sensitive network from a publishing device, 
wherein the one or more processors are configured to generate the schedule by assigning multiple slots having designated transmission intervals to different discrete frequency sub-bands within a frequency band, each of the different frequency sub-bands representing a range of frequencies in the frequency band,
wherein the schedule is generated to direct the nodes to communicate the frequency components of the first signal through the time-sensitive network based on the frequency sub-bands assigned to the slots such that the nodes transmit a first frequency component of the first signal within a first slot of the slots that is assigned to a frequency sub-band that contains a frequency of the first frequency component and the nodes-45-324809-US-2 (584-103US) transmit a second frequency component of the first signal within a second slot of the slots that is assigned to a different frequency sub-band that contains a frequency of the second frequency component.

Regarding Claim 10. 
	-Claim 10 is rejected with the same 103 rejection reasons as set forth in claim 1.
A method comprising: 
generating a schedule for transmission of signals within a time-sensitive network, wherein the schedule defines multiple slots assigned to different discrete frequency sub- bands within a frequency band, the slots having designated transmission intervals and each of the different frequency sub-bands representing a range of frequencies in the frequency band; 
obtaining a first signal of the signals from a publishing device, the first signal represented in a frequency domain by multiple frequency components; and 
transmitting the first signal through the time-sensitive network to a listening device such that the first signal is received at the listening device within a designated time window according to the schedule, 
wherein each of the frequency components of the first signal is transmitted through the time-sensitive network using a specific frequency sub-band of the frequency sub-bands assigned to one of the slots corresponding to the respective frequency component.

Regarding Claim 2. With the same reasons as set in the communication system of claim 1, wherein the one or more processors are configured to generate the schedule to direct the nodes to transmit a first frequency component of the first signal within a first slot of the slots that is assigned to a frequency sub-band that contains a frequency of the first frequency component, and to transmit a second frequency component of the first signal within a second slot of the slots that is assigned to a different frequency sub-band that contains a frequency of the second frequency component {Joseph: allowed gPTP windows 906-Fig.9 & ¶0101; Lindoff: Fig.5 & ¶0007, ¶0027 and also Figs.7a-7d}.  

Regarding Claim 3. With the same reasons as set in the communication system of claim 1, wherein the one or more processors are configured to determine a designated signal fidelity target that represents a degree of correspondence between an exit state of the first signal exiting the time- sensitive network at the listening device and an entry state of the first signal entering the time-sensitive network at the publishing device, wherein the one or more processors are configured to generate the schedule to assign the slots to at least a number of the frequency sub-bands associated with the designated signal fidelity target {Joseph: Table 1}.  

Regarding Claim 5. With the same reasons as set in the communication system of claim 1, wherein the one or more processors are configured to generate the schedule to assign less than all the frequency sub-bands of the frequency band to the slots, wherein the nodes are configured to filter out one or more of the frequency components of the first signal having a frequency outside of the frequency sub-bands by transmitting only the frequency components of the first signal having frequencies within the frequency sub-bands assigned to the slots {Joseph: allowed gPTP windows 906-Fig.9 & ¶0101; Lindoff: Fig.3, Fig.5 & ¶0007, ¶0027 and also Figs.7a-7d}.  

Regarding Claim 6. With the same reasons as set in the communication system of claim 1, wherein the one or more processors are configured to generate the schedule to stagger the transmission intervals of the slots such that a first frequency component of the first signal within a first slot is transmitted by the nodes of the time-sensitive network according to the schedule at different times than the nodes transmit a second frequency component of the first signal within a second slot {Lindoff: Fig.3}.  

Regarding Claim 11. 
-	-Claim 11 is rejected with the same reasons as set forth in claim 2.
The method of claim 10, wherein transmitting the first signal through the time-sensitive network includes transmitting a first frequency component of the first -43-324809-US-2 (584-103US) signal within a first slot of the schedule assigned to a frequency sub-band that contains a frequency of the first frequency component, and transmitting a second frequency component of the first signal within a second slot of the schedule assigned to a different frequency sub-band that contains a frequency of the second frequency component {Joseph: allowed gPTP windows 906-Fig.9 & ¶0101; Lindoff: Fig.5 & ¶0007, ¶0027 and also Figs.7a-7d}.  




Regarding Claim 12. 
-Claim 12 is rejected with the same reasons as set forth in claim 3.
The method of claim 10, further comprising: obtaining a designated signal fidelity target that represents correspondence between an exit state of the first signal exiting the time-sensitive network at the listening device and an entry state of the first signal entering the time-sensitive network at the publishing device, wherein generating the schedule comprises assigning the slots to a sufficient number of the frequency sub-bands to satisfy the designated signal fidelity target {Joseph: Table 1}.  

Regarding Claim 14. 
	-Claim 14 is rejected with the same reasons as set forth in claim 5.
The method of claim 10, wherein the frequency sub-bands assigned to the slots defined by the schedule represent less than an entirety of the frequency band, wherein transmitting the first signal comprises transmitting only the frequency components of the first signal having frequencies within the frequency sub-bands assigned to the slots to filter out one or more of the frequency components of the first signal having a frequency outside of the frequency sub-bands {Joseph: allowed gPTP windows 906-Fig.9 & ¶0101; Lindoff: Fig.5 & ¶0007, ¶0027 and also Figs.7a-7d}.  

Regarding Claim 18. 
With the same reasons as set in the method of claim 10, further comprising: combining the frequency components of the first signal after transmitting the frequency components through the time-sensitive network to provide an intact first signal to the listening device {Joseph: 906-907 in Fig.9 & ¶0101-¶0102 and also Figs. 2-5}.  

Regarding Claim 21. (New) 
-Claim 21 is rejected with the same reasons as set forth in claim 3.
The communication system of claim 19, wherein the one or more processors are configured to determine a designated signal fidelity target that represents a degree of correspondence between an exit state of the first signal exiting the time-sensitive network at the listening device and an entry state of the first signal entering the time- sensitive network at the publishing device, wherein the one or more processors are configured to generate the schedule to assign the slots to at least a number of the frequency sub-bands associated with the designated signal fidelity target.  

Claims 7-8  is/are rejected under 35 U.S.C. 103 as being obvious over Lindoff (US 2016/0081073 A1) in view of Joseph (US 2018/0309655 A1), as applied to claim 1 as above, and further in view of MacCleery (US 2018/0090988 A1).

Regarding Claim 7. With the same reasons as set forth in the communication system of claim 1, the Lindoff-Joseph system does not explicitly disclose wherein the frequency components of the first signal are encoded within Ethernet frames, the Ethernet frames including data representing one or more of a frequency, an amplitude, or a phase of each of the frequency components encoded therein 
However, in the same field of endeavor, MacCleery (US 2018/0090988 A1) discloses wherein the frequency components of the first signal are encoded within Ethernet frames, the Ethernet frames including data representing one or more of a frequency, an amplitude, or a phase of each of the frequency components encoded therein {MacCleery (US 2018/0090988 A1): ¶0015, ¶0035 & ¶0047}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply MacCleery’s teaching to Lindoff-Joseph’s system with the motivation being “to perform amplification on the electrical signal, isolation, and/or filtering and analog-to-digital (A/D) conversion logic for receiving analog signals and providing corresponding digital signals to a host computer system”{MacCleery: ¶0003}, to “create tight time synchronization between the power delivery devices and allows them to interoperate in a manner that stabilizes rather than destabilizes the power grid”{MacCleery: Abstract & ¶0012} and that “various operating parameter mismatches between the distributed embedded systems, e.g. a phase mismatch between the power delivery devices on the power bus (grid) to which the power delivery devices are delivering power may be reduced to less than a specified value, e.g. +/-100 billionth of a second”{MacCleery: ¶0015}.

Regarding Claim 8. With the same reasons as set forth in the communication system of claims 1 & 7, wherein the first signal is one or more of an audio signal, an ultrasound signal, a vibration signal, an audible sound signal, or an infrasound signal {MacCleery (US 2018/0090988 A1): ¶0035 wherein The “Communication Link Mechanism” and the “Time Synchronization Link Mechanism” may be wired (i.e. serial link, copper or fiber Ethernet, etc.) or wireless (i.e. radio frequency, wireless Ethernet, light, sound, etc.) or may be provided over power lines or other communication channels}. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being obvious over Lindoff (US 2016/0081073 A1) in view of Joseph (US 2018/0309655 A1), as applied to claim 10 above, and further in view MacCleery (US 2018/0090988 A1).

Regarding Claim 16. With the same reasons as set forth in the communication system of claim 10, Lindoff system does not explicitly disclose wherein the frequency components of the first signal are encoded within Ethernet frames, the Ethernet frames including data representing one or more of a frequency, an amplitude, or a phase of each of the frequency components encoded therein. 
However, in the same field of endeavor, MacCleery (US 2018/0090988 A1) discloses wherein the frequency components of the first signal are encoded within Ethernet frames, the Ethernet frames including data representing one or more of a frequency, an amplitude, or a phase of each of the frequency components encoded therein {MacCleery (US 2018/0090988 A1): ¶0015, ¶0035 & ¶0047}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply MacCleery’s teaching to Lindoff’s system with the motivation being “to perform amplification on the electrical signal, isolation, and/or filtering and analog-to-digital (A/D) conversion logic for receiving analog signals and providing corresponding digital signals to a host computer system”{MacCleery: ¶0003}, to “create tight time synchronization between the power delivery devices and allows them to interoperate in a manner that stabilizes rather than destabilizes the power grid”{MacCleery: Abstract & ¶0012} and that “various operating parameter mismatches between the distributed embedded systems, e.g. a phase mismatch between the power delivery devices on the power bus (grid) to which the power delivery devices are delivering power may be reduced to less than a specified value, e.g. +/-100 billionth of a second”{MacCleery: ¶0015}.

Regarding Claim 17. With the same reasons as set forth in the method of claims 10 & 16, wherein the first signal is one or more of an audio signal, an ultrasound signal, a vibration signal, an audible sound signal, or an infrasound signal {MacCleery (US 2018/0090988 A1): ¶0015 & ¶0035}. 

Response to Arguments





Applicant’s arguments filed 8-1-22 have been fully considered but they are not persuasive.
A/.  With respect to previous 102 rejection, Applicant’s argument is found persuasive, since each independent claim is not in OR option anymore. Therefore, the previous 102 rejections are here by withdrawn. 

B/. With respect to Double Patent Rejection, applicant had canceled claims 9 & 20 and also filed Terminal disclaimer for U.S. No.10,912,403 on 10-5-22.  Therefore, the previous Double Patent rejections are hereby withdrawn.

	C/. With respect to 103 rejection, applicant argued that Lindoff describes a scheduling policy, which enables simultaneous network communication and device-to-device communication in the same transmission time interval or which enables either network communication or device-to-device communication in the same  
transmission time interval. See, e.g. Abstract of Lindoff; see also Fig. 5 and para. [0007] of Lindoff.  However, Lindoff fails to teach or suggest a schedule or scheduling policy in which different slots are assigned to different frequency sub-bands of a frequency band and each frequency component of a signal is transmitted using a specific frequency sub-band of the frequency sub-bands in the frequency band. In other words, Lindoff does not disclose or suggest a schedule or scheduling policy in which different frequency components of the same signal being transmitted using different frequency sub-bands assigned to corresponding slots per the schedule, as claimed. As discussed above, Joseph fails to cure these deficiencies of Lindoff.
	-In reply, applicant is directed to Fig.5 of Lindoff scheduled “simultaneous cellular and D2D allocation in the UL. In time block or time period A, the first RF communication device 325 D1 transmits D2D and simultaneously a physical UL control channel (PUCCH) to the network node 310. In time period B, the second RF communication device 325 D2 transmits a physical UL shared channel (PUSCH) to the network node 310 and simultaneously to the first RF communication device 320 D1. In time period C, both the first RF communication device 320 D1 and the third RF communication device 327 D3 transmit a PUSCH respectively to the network node 310. In time period D, the second RF communication device 325 D2 transmits a physical UL shared channel (PUSCH) to the network node 310, while in time period E, the second RF communication device 325 D2 transmit to the first RF communication device 325 D1 in D2D and the third RF communication device 327 D3 transmit a PUSCH to the network node 310.”  In other words, as shown in the italic limitations, Lindoff scheduled the first RF communication device D2 to transmit PUSCH in periods B & D, wherein the period B is associated with subband PUSCH D2 and the period D is associated with subband PUSCH D2 (Fig.5); Likewise, Lindoff scheduled the third RF communication device D3 to transmit PUSCH in periods C & E, wherein the period C is associated with subband PUSCH D3 and the period E is associated with subband PUSCH D3, emphasis added.  Therefore, Lindoff does teach scheduling a transmission for the device 325 D2 to transmit on two different time periods (B & D, Fig.5) associated with two different frequency subbands (PUSCH D3 at period B and PUSCH D3 at period D).  Likewise, Lindoff does teach scheduling a transmission for the device 327 D3 to transmit on two different time periods (C & E, Fig.5) associated with two different frequency subbands (PUSCH D3 at period C and PUSCH D3 at period E).










The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashraf (US 20180191473 A1) discloses in one aspect, a transmitter, for a first time interval, allocates first and second portions of a frequency band to first and second multicarrier modulation schemes with first and second subcarrier spacings that differ from one another. The data is transmitted to wireless devices in the first time interval using the first and second multicarrier modulation schemes in the first and second portions of the frequency band. For a second time interval, third and fourth non-overlapping portions of a frequency band are allocated to third and fourth multicarrier modulation schemes that have third and fourth subcarrier spacings that differ from one another. The third and fourth portions and/or schemes differ from the first and second portions and/or schemes. The data is transmitted in the second time interval using the third and fourth multicarrier modulation schemes in the third and fourth portions of the frequency band {Figs.1-4, 11-12}.

Baldemair (US 2018/0199341 A1) discloses techniques for allocating time-frequency resources in a system that uses multiple multicarrier modulation numerologies. According to one aspect, a method in a first wireless node comprises allocating (1310) time-frequency resources for use by a second wireless node, where said allocating comprises selecting, for use in multicarrier modulation in the allocated time-frequency resources, one of two or more subcarrier bandwidths that the second wireless node is adapted to use for modulating or de modulating of data. In some embodiments, the method further comprises sending (1320) resource allocation information to the second wireless node, the resource allocation information identifying the allocated time-frequency resources {Figs.1-4, 10-14}.

Anto (US 2014/0172552 A1) discloses a device and method for communicating frequency-coded symbols that include data elements and reference symbols. In one aspect, a carrier frequency band includes a plurality of subcarrier frequency bands. Data elements are transmitted and received on respective pairs of adjacent subcarrier frequency bands to provide diversity. Reference symbols are transmitted and received on predetermined subcarrier frequency bands. Muting is applied to selected subcarrier frequency bands based on the number and frequency configuration of the reference symbols {Figs.7-10}.

Cavalcanti (US 20180184438 A1) discloses systems, methods, and apparatus related to wireless time sensitive networking (TSN). A device may determine a beacon frame. The device may cause to send the beacon frame to a second device and a third device. The device may cause to send first scheduling information to allocate a slot for receiving a first transmission from the second device. The device may determine a service period for additional slots for receiving a second transmission from the third device. The device may cause to send second scheduling information to allocate the additional slots. A device may receive a data frame including routing information for frame forwarding. The device may decode the routing information for a first preamble. The device may determine that the first preamble matches a second preamble. The device may cause to send the routing information to a second device while receiving the data frame {Figs.1-5, 8-10}.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464